Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  September 12, 2019

The Court of Appeals hereby passes the following order:

A20A0169. RUSSELL GAITHER v. JAMES DEAL et al.

      Russell Gaither, who is currently serving a prison sentence for burglary, has
filed an original mandamus action in this Court. Gaither appears to raise the
following claims in his filings: (1) he alleges that the prison is not providing adequate
supplies to pursue his legal claims; and (2) he alleges that the prison is not suppling
his medication.
      “Generally, the superior courts of this state have the power, in proper cases, to
issue process in the nature of mandamus, prohibition, specific performance, quo
warranto, and injunction, and hence the need to resort to the appellate courts for such
relief by petition filed in the appellate courts will be extremely rare.” Brown v.
Johnson, 251 Ga. 436, 436 (306 SE2d 655) (1983); see Ga. Const. of 1983, Art. VI,
Sec. I, Par. IV (providing that appellate courts have mandamus authority in aid of
their jurisdiction). Moreover, mandamus will issue “only if (1) no other adequate
legal remedy is available to effectuate the relief sought; and (2) the applicant has a
clear legal right to such relief.” Bibb County v. Monroe County, 294 Ga. 730, 734 (2)
(755 SE2d 760) (2014).
      This is not one of the extremely rare instances in which this Court will exercise
original mandamus jurisdiction. See Gay v. Owens, 292 Ga. 480, 482-483 (2) (738
SE2d 614) (2013). Until such time as Gaither has pursued relief in superior court and
obtained a ruling thereon, there is no basis for this Court to exercise jurisdiction. See
Brown, 251 Ga. at 436.
      Accordingly, this petition for writ of mandamus is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          09/12/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.